Order entered August 15, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00155-CR

                    MICHAEL RYAN WARNER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F18-75393-Y

                                     ORDER

      Before the Court is appellant’s August 12, 2022 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by August 26, 2022.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE